DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was filed with the application on 8/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 9, 12, 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US Patent Pub. # 2019/0082105).
As to claim 1, Yamamoto discloses an electronic device comprising:
a processor (CPU 105) (Para 21); and
a memory (ROM 106) storing a program (control program) which, when executed by the processor (105) (Para 21), causes the electronic device (imaging apparatus 100 and 200) to:
acquire an image (pan-tilt-zoom (PTZ) camera unit 101, four fixed camera units 102) by image sensing processing (Para 17);
set a part of the image as a specific region (specification frame 810), wherein a position of the specific region (810) can be changed (user operation) (Para 40);
detect (moving object processing unit 701) a motion of an object (moving object) included in the specific region (Para 41-42); and
perform control to display an indicator (moving object map) based on the detected motion of the object (moving object) in a direction corresponding to a movement direction of the electronic device so that the indicator (arrow image 820) is superimposed (superimposes) and displayed at a position on the image based on the specific region (810) (Para 41-42).
As to claim 2, Yamamoto teaches wherein the image is a live view image that is sequentially acquired by the image sensing processing (starts distributing images obtained by the PTZ camera unit 101 and the fixed camera units 102) (Para 42).
As to claim 3, Yamamoto teaches wherein the program (control program) when executed by the processor (105) further causes the electronic device (100 or 200) to accept a user operation (user wants to focus attention on) for setting the specific region (810) (Para 28).
As to claim 4, Yamamoto teaches wherein the program (control program) when executed by the processor (105) further causes the electronic device (100 or 200) to accept a user operation (user wants to focus attention on) for changing a position (user wants to focus attention on) of the specific region (810) (Para 28).
As to claim 5, Yamamoto teaches wherein an amount of the motion (moving amount) of the object (moving object) is indicated by a distance (length of the arrow representing each of the arrow images 820 indicates the moving amount of the moving object) between the indicator and a center of the specific region (Para 41).  Yamamoto teaches length of the arrow representing each of the arrow images 820 indicates the moving amount of the moving object, and the direction of the arrow indicates the moving direction the moving object (Para 41).
As to claim 6, Yamamoto teaches wherein a direction (direction of the arrow) of the motion of the object (moving object) is indicated by a positional relationship between the indicator (arrow) and the specific region (810) (Para 41).
As to claim 8, Yamamoto teaches wherein the movement direction (panning) of the electronic device (PTZ camera unit 101 part of imaging apparatus 100 and 200) is a pan direction (panning) (Para 18).
As to claim 9, Yamamoto teaches wherein the movement direction (panning) of the electronic device (PTZ camera unit 101 part of imaging apparatus 100 and 200) is a horizontal direction (panning) or a vertical direction (tilting) (Para 18).
As to claim 12, Yamamoto teaches wherein the control is performed to display the indicator (arrow) so that the indicator (arrow) is displayed in different forms (length of arrow) in accordance with a magnitude of the motion of the object (moving amount of the moving object) (Para 41).
As to claim 15, Yamamoto (Fig. 8) teaches wherein the control is performed to display the indicator (arrow) so that the indicator (arrow) is displayed outside the specific region (810) (Para 41).
As to claim 16, Yamamoto teaches wherein the control is performed to display the indicator (arrow) so that the indicator (arrow) is displayed separated from the specific region (810) by a distance in accordance with a size (zoom) of the object (Para 18, 40, and 41).
As to claim 18, Yamamoto teaches wherein the control is performed to display the indicator (arrow) so that the indicator (arrow) is displayed with a frame (810) that corresponds to the specific region (810) (Para 40 and 41).
As to claims 19 and 20, these claims differ from claim 1 only in that the claim 1 is an electronic device claim whereas claims 19 and 20 are a control method and a non-transitory computer readable medium that stores a program.  Thus claim 19 and 20 are analyzed as previously discussed with respect to claim 1 above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Patent Pub. # 2019/0082105) in view of Shintani (US Patent Pub. # 2018/0182110).
As to claim 7, note the discussion above in regards to claim 1.  Yamamoto does not teach wherein the motion of the object is detected by executing pattern matching processing with respect to temporally preceding and succeeding images acquired by the image sensing processing.  Shintani teaches wherein the motion (motion) of the object (object) is detected by executing pattern matching processing (pattern matching processing) with respect to temporally preceding and succeeding images (12 continuously captured photometric images FV) acquired by the image sensing processing (Para 52).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a pattern matching processing as taught by Shintani to the imaging apparatus of Yamamoto, to detect a motion amount of an object with high accuracy even under a flicker light source. (Para 8 of Shintani).
As to claim 17, Shintani teaches wherein in a case where automatic focusing processing (auto-focus (AF)) is executed in the image sensing processing, the specific region is a focus region (focus detection frames) in which the automatic focusing processing (auto-focus (AF)) is performed (Para 38 and 39).  

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Patent Pub. # 2019/0082105) in view of Linder (US Patent Pub. # 2009/0021576).
As to claim 10, note the discussion above in regards to claim 1.  Yamamoto does not teach wherein in the indicator, a line segment in a vertical direction that passes through a center of the specific region is used in a case where a horizontal component of the detected motion of the object is larger than a vertical component of the detected motion and a line segment in a horizontal direction that passes through the center of the specific region is used in a case where the vertical component of the detected motion is larger than the horizontal component of the detected motion.  Linder (Fig. 3a) teaches wherein in the indicator (motion direction indicator 330), a line segment (rectangle) in a vertical direction (direction) that passes through a center of the specific region (center target 320) is used in a case where a horizontal component of the detected motion (direction) of the object is larger than a vertical component of the detected motion (motion) and a line segment in a horizontal direction (direction) that passes through the center of the specific region (320) is used in a case where the vertical component of the detected motion is larger than the horizontal component of the detected motion (Para 186 and 190).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a motion direction indicator as taught by Linder to the imaging apparatus of Yamamoto, to provide visual and/or dynamic feedback, e.g. by blinking or changing color as the user moves the camera in the selected direction and/or when the next frame indicator is hidden (Para 23 of Linder).
As to claim 14, Linder teaches wherein the indicator (330) includes a plurality of line segments (any desired shape), and the control is performed to display the indicator (330) so that the indicator (330) is displayed in different colors (color) in accordance with a magnitude (amount) of the motion of the object (Para 186).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Patent Pub. # 2019/0082105) in view of Takanashi (US Patent Pub. # 2019/0394388).
As to claim 11, note the discussion above in regards to claim 1.  Yamamoto does not teach wherein in the indicator, a line segment that is perpendicular to the movement direction of the electronic device is used.  Takanashi teaches wherein in the indicator (gauge 1303 or 1305), a line segment (each bar) that is perpendicular to the movement direction (vertical or horizontal) of the electronic device (camera) is used (Para 273).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a gauge as taught by Takanashi to the imaging apparatus of Yamamoto, to providing an accessory device and an imaging apparatus capable of appropriately displaying information according to an interchangeable lens at a camera display unit, and methods for controlling the accessory device and the imaging apparatus (Para 6 of Takanashi).
As to claim 13, Takanashi teaches wherein the indicator (1303 and 1305) includes a plurality of line segments (each bar), and the control is performed to display the indicator (1303 and 1305) so that the indicator (1303 and 1305) is displayed with a number of line segments in accordance with a magnitude (amount) of the motion of the object (Para 273).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696